Citation Nr: 0030501	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3..  Entitlement to service connection for vertigo and 
tinnitus.

4.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left orbit and maxillary bone.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1970.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The issues concerning service connection for bilateral 
hearing loss and for vertigo and tinnitus, as well as the 
issue concerning the propriety of the initial noncompensable 
evaluation for residuals of a fracture of the left orbit and 
maxillary bone will be discussed in the REMAND portion of 
this decision.


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to such symptoms as paranoia, severe 
depression, hypervigilence, daily suicidal ideation, panic 
attacks, outbursts of anger, chronic sleep impairment, and 
intense flashbacks and nightmares about Vietnam.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 3.102 4.1, 4.2, 4.3, 4.7, 4.10, 
4.125-4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The April 1998 RO decision rated the veteran's PTSD as 30 
percent disabling, effective from June 1997.  A supplemental 
statement of the case issued in April 2000 increased this 
disability evaluation to 50 percent from the original 
effective date.  Therefore, the issue before the Board is the 
propriety of the 50 percent rating for PTSD since the initial 
grant of service connection.

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), which gives rise to the VA's duty to 
assist.  See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's PTSD from the effective date of service connection 
to the present.  Fenderson, 12 Vet. App. at 125-127; see also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.").  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's PTSD is evaluated as 50 percent disabling under 
the criteria for rating mental disorders.  Under these 
criteria, a 50 percent evaluation is warranted for PTSD when 
the disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

In evaluating the veteran's PTSD, the RO considered 
psychiatric examinations performed at a VA facility in July 
and September 1997.  In July 1997, the veteran reported that 
he had been married for twenty-five years and had two sons, 
one of whom still lived at home with the veteran and his 
wife.  He explained that he had been employed at a university 
in Texas in the department of public safety from 1994 until 
1996, when he moved back to New York state.  He was 
unemployed from 1996 until one month prior, at which time he 
secured employment as a staff member at a developmental 
center.  The examiner described the veteran as very 
articulate, pleasant and cooperative during the interview.  
He was informally dressed, neat in appearance and had 
adequate hygiene.  His current psychiatric symptoms included 
sleep problems, nightmares, flashbacks, night sweats, 
depression, suicidal ideation, and difficulty controlling his 
emotions, particularly anger.  He stated that he would 
sometimes strike out at his wife at night, but did not 
indicate if he was asleep or conscious during these episodes.  
He said his wife knew never to approach him from behind.  No 
diagnosis was listed in this report.

The veteran described similar complaints at a September 1997 
VA psychiatric evaluation, such as flashbacks, nightmares, 
insomnia, a heightened startled response, anger outbursts, 
depression, avoidance of social situations, and panic attacks 
involving palpitations, numbness, paresthesias, nausea, and 
diaphoresis.  On mental status examination, the veteran was 
described as cooperative and appropriately attired.  He also 
maintained fair eye contact.  He appeared to be trying very 
hard to maintain control over his symptomatology.  His speech 
was quite over productive but well articulated.  His mood was 
depressed, but he denied both suicidal and homicidal 
ideation.  He denied auditory and visual hallucinations, and 
there was no evidence of delusional thinking.  His thought 
process revealed significant tangentially, although he was 
easily redirected to the topic at hand.  He was alert and 
well oriented.  Concentration and recent memory were grossly 
intact.  Judgment was adequate with respect to maintenance of 
personal safety.  He had some insight into his ability to 
realize the severity of his symptomatology but struggled to 
realize that this had benefited him.  Based on these 
findings, the Axis I diagnoses were (1) PTSD, severe, 
chronic; (2) panic disorder without agoraphobia; and (3) 
depressive disorder, not otherwise specified.  Under Axis IV, 
for psychosocial stressors, the examiner noted "severe and 
chronic symptomatology."  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 50.  The examiner 
commented that the veteran clearly suffered from severe PTSD, 
which had made it quite difficult to maintain a job for a 
long period of time.  However, he had worked quite hard to 
remain employed.

In an October 1998 letter, a clinical social worker at 
Catholic Charities indicated that he had seen the veteran for 
six individual therapy sessions beginning in August 1998 for 
complaints of insomnia due to vivid and violent nightmares 
involving his Vietnam experience.  During these sessions, the 
veteran reported feeling depressed much of the time.  He also 
described having a very short temper, resulting in violent 
outbursts.  He showed a strong inclination to withdraw from 
society and isolate himself from people.  According to his 
wife, the veteran had been ostracized by his own family 
because of his past behavior.  The social worker noted that 
the veteran's psychomotor activity was extremely high, as he 
was extremely hypervigilent, had a high hyperstartled 
response, and had a tendency to scan the room.  It was noted 
that the veteran had suicidal ideation almost continuously.  
The veteran indicated that his wife and children were the 
only reason why he had not ended his life.  The social worker 
provided an Axis I diagnosis of PTSD, severe and chronic, and 
assigned a current GAF score of 35.  He opined that the 
veteran was currently incapable of holding meaningful 
employment and was having significant difficulty with day-to-
day functioning. 

At a VA psychiatric examination in March 1999, it was noted 
that the veteran's PTSD symptoms and panic attacks had become 
worse in the past two to three years to where he was now 
having three to four panic attacks a day.  The veteran also 
reported daily flashbacks, nightmares, and pervasive feelings 
of anger.  He explained that he was unable to focus or 
concentrate on anything for any length of time, and now 
reported olfactory hallucinations.  He admitted that he felt 
very helpless, anxious, agitated, and incapable of 
functioning.  Mental status examination revealed that the 
veteran was dirty and disheveled.  The examiner also 
described him as very fragile; in fact, he broke down and 
cried vigorously and began trembling while discussing his 
problems.  His emotions were significantly labile.  His 
thoughts were tangential, but was able to be brought back to 
the conversation.  He was oriented in all three spheres.  He 
reported continuous suicidal ideation. Minnesota Multiphasic 
Personality Inventory (MMPI) testing revealed extremely 
severe depression and severe PTSD.  Scores also showed that 
he did not feel that life was worthwhile, that he 
occasionally felt the need to injure himself or others, that 
he wished he were dead most of the time, that he believed 
that someone had it in for him, and that he had difficulty 
starting projects.  The Axis I diagnoses were PTSD, severe 
and chronic, and panic disorder without agoraphobia.  A GAF 
score of 45 was assigned.  The examiner further commented 
that the veteran was extremely industrially impaired, and 
that it was only a matter of time before he would have to 
stop working. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD is most consistent with a 
100 percent evaluation under the criteria for evaluating 
mental disorders since the initial date of service 
connection.  Initially, the Board notes that, in addition to 
PTSD, the veteran also suffers from panic disorder and 
depressive disorder, not otherwise specified.  As no medical 
opinion has separated the effects of these nonservice-
connected disorders from the veteran's PTSD, the Board will 
attribute all symptomatology to PTSD.  See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181 (1998).  

It appears that the veteran's PTSD renders him totally 
impaired in both occupational and social functioning due to 
such symptoms as paranoia, severe depression, hypervigilence, 
daily suicidal ideation, panic attacks, outbursts of anger, 
chronic sleep impairment, and intense flashbacks and 
nightmares about Vietnam.  In this respect, the social worker 
at Catholic Charities found that the veteran was incapable of 
holding meaningful employment and was having significant 
difficulty with daily functioning.  Similarly, a VA examiner 
in March 1999 stated that the veteran's psychiatric 
symptomatology rendered him extremely industrially impaired, 
and that it was only a matter of time before he would have to 
stop working.  With respect to social impairment, the veteran 
described violent outbursts of anger which resulted in his 
being ostracized by his own family.  Results from MMPI 
testing disclosed that he occasionally felt the need to 
injure himself or others, which is consistent with his 
account of striking out as his wife at night.  These findings 
clearly show the veteran to be totally impaired with respect 
to occupational and social functioning, as defined under the 
general rating formula for mental disorders.  The Board 
stresses, moreover, that mental health care professionals 
have characterized the veteran's PTSD as severe and chronic.

In addition, the Board places significant weight on the GAF 
scores of 35 and 45 assigned by two different mental 
healthcare providers.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF score of 35 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 45 
is appropriate where behavior is manifested by serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) (emphasis added). ).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 46-
47 (1996).  The Board finds that these GAF scores, indicating 
an inability to maintain employment, reflect a disability 
which is contemplated in the criteria for a 100 percent 
evaluation under the criteria for rating mental disorders.  
Accordingly, a 100 percent schedular disability evaluation 
for PTSD is warranted since the date of service connection. 



ORDER

Entitlement to a 100 percent disability evaluation for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss, as well as for a condition manifested by 
vertigo and tinnitus.  He also claims that the RO erred in 
failing to assign a compensable evaluation for this service-
connected residuals of a fracture of the left orbit and 
maxillary bone.  However, a review of the record discloses 
that additional development is needed concerning each of 
these claims prior to adjudication by the Board.  While the 
Board regrets the delay associated with this remand, this 
action is necessary to ensure that these claims are fairly 
adjudicated.

I.  Service Connection Claims

The veteran maintains that he was exposed to acoustic trauma 
in service from artillery fire during combat in the Republic 
of Vietnam, and that he now suffers from bilateral hearing 
loss as a result thereof.  He also claims that he suffers 
from a disability manifested by vertigo and tinnitus due to a 
head injury sustained in service. 

A recent amendment to 38 U.S.C.A. § 5107 (West 1991) states 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub.L.No. 106-398 
§ 1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).  The 
Secretary may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.  The new 
amendment therefore eliminates the requirement that a claim 
be well grounded before VA's duty to assist is triggered.

A.  Bilateral hearing loss

The evidence in this case indicates that a medical 
examination may possibly aid in the establishment of 
entitlement to service connection for bilateral hearing loss.  
The Board notes that the veteran's service medical records 
fail to show a hearing loss disability in service.  However, 
the absence of in-service evidence of hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385 
(2000), which defines hearing loss recognized as a disability 
for VA purposes) is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the instant case, the record reflects that the veteran was 
in combat while serving in the Republic of Vietnam.  In the 
case of any veteran who engaged in combat with the enemy in 
active service with the U. S. military during a period of 
war, the VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service connection of such an 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
As such, the Board accepts the veteran's statements 
concerning acoustic trauma in service.

The record also shows that the veteran has a current hearing 
loss disability for VA purposes.  In July 1997, the veteran 
was afforded a VA audiological evaluation which showed right 
pure tone thresholds of 20, 25, 15, 20, and 95 decibels at 
the 500, 1000, 2000, 3000, and 4000 Hz levels, respectively.  
In the left ear, there were pure tone thresholds of 25, 35, 
15, and 30 at those same Hz levels.  Speech recognition was 
96 percent bilaterally.  A VA audiological evaluation 
performed in October 1998 revealed similar findings.  The 
Board notes, however, that neither report includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's hearing loss disability.  Under these 
circumstances, the veteran should be scheduled to undergo a 
VA audiological examination to determine whether his current 
hearing loss disability is related to service.

B.  Vertigo and tinnitus

The record also reflects that a medical examination may 
possibly aid in the establishment of the claim for service 
connection for a disability manifested by vertigo and 
tinnitus.  As noted above, it is presumed that the veteran 
was exposed to artillery noise while serving in the Republic 
of Vietnam.  Service medical records also reflect that the 
veteran was treated for a head injury in 1970.  In July 1999, 
an electroencephalogram (EEG) was performed, which revealed 
mild focal abnormality characterized as slowing in the left 
temporal region which would occur during hyperventilation.  
The veteran, however, has not been afforded a VA examination 
to determine whether he currently suffers from a disability 
manifested by vertigo and tinnitus as a result of service.  
Therefore, the veteran should be afforded a VA medical 
examination to address these issues.  

II.  Propriety of Initial Rating for 
Residuals of a Fracture of the Left 
Orbit and Maxillary Bone

The veteran maintains that his service-connected residuals of 
a fracture of the left orbit and maxillary bone are more 
severely disabling than reflected in the noncompensable (zero 
percent) evaluation.  A review of the record, however, 
discloses that additional development is needed prior to 
adjudication by the Board.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that this claim is fairly adjudicated.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303(a) (1998); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).

The April 1998 rating decision evaluated the veteran's 
residuals of a fracture of the left orbit and maxillary bone 
under Diagnostic Code 7800, which refers to disfiguring scars 
of the head, face or neck.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  However, the Board notes that the criteria for 
evaluating diseases of the nose, Diagnostic Code 6502 to 
6514, have not been considered in evaluating this disability.  
See 38 C.F.R. § 4.97, Diagnostic Code 6502-6514.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that, notwithstanding VA's anti-pyramiding regulation, 38 
C.F.R. § 4.14, two or more separate disability ratings are 
possible in cases in which the veteran has separate and 
distinct manifestations from the same injury.  Here, the RO 
failed to discuss the possibility of assigning a separate 
rating under diagnostic criteria for evaluating diseases of 
the nose; as such, a remand is warranted to consider this 
issue.  Prior to RO consideration, however, the veteran 
should be afforded appropriate VA examination(s) to evaluate 
his sinuses and any residual scars. 

Accordingly, the case is REMANDED to the RO for the following 
action.  

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his hearing loss.  
All necessary tests and studies should be 
conducted, to include an audiological 
evaluation.  The examiner is requested to 
review the veteran's entire claims folder 
prior to examination.  Following 
examination and review of the record, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any current hearing loss was 
caused by noise exposure during the 
veteran's active duty service, OR whether 
it is more likely than not that the 
hearing loss is related to post-service 
noise exposure.  A complete rationale for 
any opinion expressed must be provided.

2.  The veteran should also be afforded 
an appropriate examination to determine 
whether he currently suffers from a 
disability manifested by vertigo and 
tinnitus as a result of service.  All 
necessary tests and studies should be 
conducted.  The examiner is requested to 
review the veteran's entire claims folder 
prior to examination.  Following 
examination and review of the record, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any current vertigo or tinnitus 
is related to the veteran's military 
service.  A complete rationale for any 
opinion expressed must be provided.

3.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
evaluate the nature and severity of his 
disability due to residuals of a fracture 
of the left orbit and maxillary bone.  In 
particular, the examiner(s) should 
comment on any diseases of the nose and 
residual scars from this disability.  The 
claims file, including a copy of this 
REMAND, must be made available to and be 
reviewed by the examiner(s) prior to the 
examination.  Any and all indicated 
studies and tests that are deemed 
necessary by the examiner should be 
accomplished.  The examination report(s) 
must include the rationale for all 
opinions expressed.

4.  Thereafter, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.



5.  The RO should then readjudicate the 
claims of entitlement to service 
connection for bilateral hearing loss and 
for vertigo and tinnitus, as well as the 
claim of entitlement to an initial 
compensable evaluation for residuals of a 
fracture of the left orbit and maxillary 
bone, in light of all pertinent evidence 
and all applicable laws, regulations, and 
case law.  With respect to his residuals 
of a fracture of the left orbit and 
maxillary bone, the RO must consider 
assigning a separate rating under the 
diagnostic criteria for evaluating 
disease of the nose, i.e., 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502-6514 
(1999).  

6.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on all matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


